Citation Nr: 0823222	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for heart disabilities.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.  He was born in 1933.

This appeal to the Board of Veterans' Appeals (Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is currently in effect for bilateral 
tinnitus, rated as 10 percent disabling.  In addition, the 
veteran is service connected for a skin disorder, a 
gastrointestinal disorder, and bilateral defective hearing, 
each of which is rated as zero percent (noncompensably) 
disabling.  He has a permanent and total rating for non-
service-connected disability pension purposes, with special 
monthly pension for aid and attendance.

In February 2006, the Board remanded the case for specified 
development, to include medical opinions.  In June 2008, a 
Board Deputy Vice Chairman granted a motion to advance the 
case on the docket pursuant to 38 C.F.R. § 20.900 due to the 
veteran's advanced age. 

Since that time, a Privacy Act request was made of the Board 
for a copy of the veteran's complete 2,225 page claims file.  
Under 38 C.F. R § 3.156, this packet of data was forwarded as 
requested to his representative in June 2008, after a brief 
delay for the reproduction.   


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding 
that the veteran's heart disabilities are of service origin, 
were present to a compensable degree within the first year 
after his service separation, are proximately due to or the 
result of, were aggravated by, or were misdiagnosed in lieu 
of his service-connected gastrointestinal disabilities.

2.  With resolution of reasonable doubt in the veteran's 
favor, the competent and probative evidence is in favor of a 
finding that his current back disability is either of service 
origin and/or is a manifestation of increased pathology 
beyond the natural progress of any pre-existing back 
disorder.


CONCLUSIONS OF LAW

1.  Chronic heart disabilities were not incurred in or 
aggravated by service, may not be presumed to be of service 
origin, and are due to, the result of, or aggravated by 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  Giving the benefit of the doubt to the veteran, a chronic 
back disability is attributable to service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

By numerous letters, the RO advised the veteran of the 
contents of VCAA, and this has been reinforced during the 
further course of the appeal.  The Board finds that the 
content of letters and other communications prior to the 
pertinent rating action addressed required notice of the 
pivotal elements of his claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that other 
than in the context of asking for an independent medical 
expert (IME) opinion, which will be addressed below, neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, including pursuant 
to Board remand, and in the aggregate, the veteran and his 
representative have demonstrated actual knowledge of and have 
acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim), and related notification requirements 
have been fulfilled.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis or organic 
heart disorders, may be subject to service connection based 
on presumed incurrence in service if manifested to a 
compensable degree within one year immediately subsequent to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)..

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Here, the history reported by the veteran on examination is 
not contradicted by the record, albeit he seeks to draw a 
different ultimate conclusion based thereon; therefore, the 
examiner's opinion is competent evidence.  Kowalski, supra; 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on veteran's statement renders a medical report incredible 
only if the Board rejects the statement of the veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

A.  Heart Disabilities

Available service treatment records (STRs) show no sign of 
heart problems.  There is certification that some may have 
been destroyed in a fire at a storage facility in St. Louis, 
and no more records are available.  The records now in the 
file show that, on his pre-induction examination, the veteran 
gave a history of depression and worry; his blood pressure 
was 124/72.  In service, he was seen for gastrointestinal 
complaints which resolved without apparent residuals.

He was shown on separation to have had indigestion and 
stomach trouble, "on and off".  At separation his blood 
pressure was 120/70 and there were neither complaints nor 
clinical findings of any heart disability.

All attempts to obtain additional records have been 
unproductive.  The Court has indicated that when a veteran's 
records are presumed lost or destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  In that regard, it must be noted, 
however, that the veteran does not claim that there are 
additional records not now in the file with regard to his 
service.

Vast amounts of post-service treatment records are now in the 
file from private, VA, and Social Security Administration 
(SSA) sources, all of which have been reviewed.  Post-service 
clinical records show that there was no diagnosis of any 
heart disability until the 1980's, years after service.  

On VA examination in September 1994, he reported having had 
myocardial infarctions in 1988, 1992, and March and June 
1994.  He had coronary bypass graft surgery in 1992 and 
angioplasty in 1994, with some initial improvement but 
subsequent deterioration.  Clinical findings included 
evidence of prior anterior and inferior wall myocardial 
infractions, the residuals of his bypass surgery; dyskinesia 
of the posterior and inferior walls; post revision of one 
branch of the left anterior descending artery; and mitral 
regurgitation.  The prevailing diagnosis was coronary artery 
disease.

Pursuant to the Board's remand, on the comprehensive 
cardiovascular evaluation undertaken by VA in October 2006, 
the entire report from which is in the file, the examiner was 
asked to specifically address when the veteran's heart 
disorder more likely than not started, and by what was it 
then manifested; and whether there was any relationship 
between the heart problems and either his service or his 
service-connected gastrointestinal disabilities.  The 
examiner noted in detail all of the pertinent clinical 
findings from service to date, and opined:

The veteran's coronary artery disease 
more likely than not began in the late 
1950's or early 1960's after release from 
military service.  Initially, it 
presented primarily as indigestion with 
nausea, vomiting and dyspnea.  Later, 
more typical chest pain, described as 
sharp retrosternal discomfort, was also 
evident.

No clear causal relationship is 
identified linking the veteran's coronary 
artery disease and his military service 
or service connected disabilities.  It is 
less likely than not that the veteran's 
heart problems are related to his 
military service and/or service connected 
disabilities.  

Atypical presentation of coronary disease 
as indigestion may have resulted in 
veteran's deferring medical evaluation of 
his condition.  This may represent an 
error in (his) judgment, but does not 
demonstrate causal connection of coronary 
disease to veteran's service connected 
hiatus hernia condition.  [Emphasis 
added]

To render the medical decisions as definitive as possible, 
the case was returned to the VA medical facility for an 
additional assessment and opinion as to the pertinent 
questions raised above.  In an addendum opinion of record, 
dated in December 2007, the examiner opined as to the likely 
origin of the heart disorder:

Coronary artery disease is the veteran's 
predominant and underlying heart 
disorder.  When did the veteran's heart 
disorder more likely than not start?  Or 
what was the temporal origin of the 
disorder?  The veteran contends that is 
coronary artery disease more likely than 
not began in the late 1950's or early 
1960's after release from military 
service.  Initially, it presented 
primarily as indigestion with nausea, 
vomiting and dyspnea.  Later, more 
typical chest pain, described as sharp 
retrosternal discomfort, was also 
evident.  The veteran was not formally 
diagnosed with coronary artery disease 
and acute myocardial infarctions until 
1989 - more than thirty years after 
discharge from service.  

As I understand the veteran, his service 
connected diagnosis of hiatal hernia, 
retrospectively, is thought to have been 
either a misdiagnosis of the atypical 
symptoms and early presentation of 
coronary artery disease or a correct 
diagnosis whose coexistence delayed and 
confounded diagnosis of the veteran's 
coronary disease. 

Reviewing the C file and the evidence 
presented, is it possible that a thirty 
year delay between initial presenting 
symptoms and clinical diagnosis could 
have occurred?  It is possible but it is 
not likely.  It is my opinion that it is 
less likely than not (less than 50% 
probability) that the veteran's heart 
condition originated during or related to 
his military service.

No clear relationship is identified 
linking the veteran's coronary artery 
disease and his military service or 
service connected disabilities.  
(listed).  It is less likely than not 
that the veteran's heart problems are 
related to his military service and/or 
service connected disabilities.  
[Emphasis added]

The veteran seeks service connection for heart disabilities.  
The determination as to whether the requirements for such are 
met is based on an analysis by the Board of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  The veteran 
has opined that his heart problems were in fact long 
misdiagnosed or "missed" due to similar or contradictory 
symptoms from his service-connected gastrointestinal 
problems.  While lay persons are certainly permitted to make 
observations, a lay person is not qualified to render either 
a nexus opinion or a medical diagnosis.  See Jandreau v. 
Nicholson, supra (lay diagnosis is competent if:  (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  In this case, no lay 
opiner is competent to identify a heart disability by 
diagnosis.  Thus, the Board must weigh the competent medical 
evidence.  

In this regard, the evidence upon which medical expert 
opinions have been rendered is massive and includes private, 
VA, and SSA data.  The medical opinions now in the file, and 
quoted above in pertinent part, are both extensive, precise, 
articulate, and well supported within and without by clinical 
data.  They are supported by a comprehensive review of the 
evidence including examination of the veteran.  The veteran 
indeed has a complicated and wide-ranging and serious 
cardiovascular problem, as reflected in his various regimens, 
interventions, and care following multiple infarctions.  
Nonetheless, this does not necessarily complicate or make 
unusual the probable scientific and rational determination as 
to their etiology or what may have impacted thereon.  In that 
regard, the medical opinions of record are quite definitive, 
and based in the context of the parameters of what is at 
least likely as not, or unlikely.  In sum, the Board finds 
them to be both credible and entirely persuasive.  

It is demonstrated by the evidence, and not contradicted by 
the veteran, that his heart disease was not treated or 
diagnosed until many years after service.  The Federal 
Circuit has held that a significant lapse of time between 
service and post-service medical treatment or diagnosis may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
These findings of his current heart disability are simply too 
far removed from service to be reasonably associated 
therewith, and are found to be unrelated to service by the 
most competent medical nexus opinions of record.

The veteran's representative has recently argued that (a) the 
medical question is very complex, (b) the opinions in the 
file with regard to his heart problems are inadequate, and 
(c) the case should be delayed for a further medical opinion.  
The Board does not agree with any of these arguments.  The 
reasons for the Board's findings with regard to (b) are cited 
above.  With regard to (a) and (c), when, in the judgment of 
the VA or the Board, expert medical opinion, in addition to 
that available within VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the 
VA or the Board may secure an advisory medical opinion from 
one or more independent medical experts who are not VA 
employees.  

The Board finds that an IME opinion is not necessary in this 
case, inasmuch as the current medical evidence, in particular 
the recent VA evaluations, contains sufficient clinical 
findings and medical assessment to permit the Board to 
adequately adjudicate this claim.  The current record 
presents no conflict between existing medical findings, 
assessments, or opinions other than those that may exist 
between medical experts and the veteran, who is not qualified 
to render diagnoses or nexus opinions.  And, as there is no 
medical complexity or controversy in this case requiring an 
opinion from an IME for resolution of the matter on appeal, 
the Board finds that such opinion is not warranted.  See 38 
U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  There 
is no need to delay the case further for such an opinion, as 
the record is adequate as it stands for an equitable 
resolution of the issues.  The evidence with regard to the 
claim for service connection for heart disabilities is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in the veteran's favor.

B.  Back Disorder

With regard to the veteran's back, a great deal of data is of 
record in the multiple volume case reflecting care for back 
problems before, during, and since service.  Because of the 
affirmative resolution undertaken on this issue herein by the 
Board, and with due appreciation for the thoroughness of 
recent medical evaluations and opinions, the Board will focus 
on the most recent summarizing opinion rather than 
readdressing all of the pertinent clinical data over the 
years.  This simplifies the adjudication, and is certainly in 
no way to the veteran's detriment.

On VA examination in October 2006, the physician reported 
that he had previously evaluated the veteran, and was again 
reviewing all of his records.  He noted the veteran's history 
of having had back pain for which he had had chiropractic 
treatments before service.  However, there was no history of 
pre-service back injury.  He had continued to be active in 
sports before service.  The back pain continued into basic 
training and gradually worsened while in service.  He also 
had a fall in September 1953 for which he had treatment.  The 
veteran observed that he was definitely worse at the end of 
military than when he entered service.  Since then, the back 
problems had continued, including pain.  His first post-
service back care was about 6 months later.  He had suffered 
no post-service back injuries at work, although the veteran 
candidly admitted that a recent stroke had left some left 
hemipareais and memory loss. The examiner described his 
current symptoms in detail.  X-rays in January 2005 were 
noted to have confirmed disk degeneration at several levels, 
worse at L-4/L-5, with facet arthritis at L-5/S-1.

The physician's assessment was:

The back has a history of pain before 
military, in military, and since 
military.  The back has progressed to 
disc degeneration.  Continued back pain 
problems are diagnosed as chronic 
muscular strain superimposed on 
degenerative instability.  Lumbar nerve 
roots are probably OK.  Numbness in the 
feet is probably from peripheral nerve 
problems relating to diabetes.

Noting that he had made similar and additional comments when 
he saw the veteran previously, the examiner opined that:

There is a history of back pain and 
treatment before military but it was mild 
enough that he was able to continue with 
all of his sports activities.  There was 
back pain in military and there was 
treatment for an injury in military.  

He says he was definitely worse when he 
left the military than when he entered.  
The first treatment after military for 
the back was apparently within the first 
year.  

Based on this history and today's 
examination, it is my opinion that 40% of 
the present back difficulty is related to 
pre-existing symptoms; 60% of the present 
back disability is a continuation of the 
back problems he had in military.  

Also of the degenerative problems 
present, it is my opinion that 60% of 
those are related to military.  In my 
opinion, it is more likely than not that 
the majority of his present back symptoms 
are related to military.  [Emphasis 
added]

Based on the aggregate evidence and the medical expert 
opinions now of record, the Board finds that, while the 
evidence is not unequivocal, there is a reasonable doubt 
raised which must be resolved in the veteran's favor.  
Service connection for his back disability is warranted, as 
either being due to service or reflective of in-service 
aggravation of any pre-existing back problems. 


ORDER

Service connection for heart disabilities is denied.

Service connection for back disability is granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


